                                                                         Case 5:18-cv-02113-EJD Document 111 Filed 06/05/20 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                           SAN JOSE DIVISION

                                                                  7
                                                                       GEORGETTE G. PURNELL,
                                                                  8                                                         Case No. 5:18-cv-02113-EJD
                                                                                      Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                               v.
                                                                 10                                                         Re: Dkt. No. 104
                                                                       CITY OF SUNNYVALE POLICE
                                                                 11    DEPARTMENT, et al.,
United States District Court




                                                                 12                   Defendants.
                               Northern District of California




                                                                 13          On July 12, 2018, the Court issued an Order to Show Cause following Plaintiff’s failure to

                                                                 14   file a response to Defendants’ first motion to dismiss. Dkt. No. 21. On July 19, 2018, Plaintiff

                                                                 15   filed a timely response indicating that she never received Defendants’ motion. Dkt. No. 22. The

                                                                 16   order was discharged on July 24, 2018. Dkt. No. 25.

                                                                 17          On December 5, 2018, the Court issued a second Order to Show Cause following

                                                                 18   Plaintiff’s failure to file a response to Defendants’ second motion to dismiss. Dkt. No. 42. On

                                                                 19   December 13, 2018, Plaintiff filed a timely response to the order stating that she did not receive

                                                                 20   the motion to dismiss, which was filed on November 5, 2018, until December 10, 2018. Dkt. No.
                                                                      44. The Court discharged the Order to Show Cause on December 13, 2018. Dkt. No. 45.
                                                                 21
                                                                             On February 20, 2020, the Court issued a third Order to Show Cause following Plaintiff’s
                                                                 22
                                                                      failure to file a joint trial setting conference statement. Dkt. No. 95. Plaintiff’s response to the
                                                                 23
                                                                      order was due March 2, 2020. Plaintiff did not respond until March 19, 2020, stating that she had
                                                                 24
                                                                      timely filed a trial setting statement that the Court did not receive. Dkt. No. 96. Despite
                                                                 25
                                                                      Plaintiff’s untimely response, the Court discharged the Order to Show Cause on March 20, 2020.
                                                                 26
                                                                      Dkt. No. 98.
                                                                 27

                                                                 28
                                                                      Case No.: 5:18-cv-02113-EJD
                                                                      ORDER TO SHOW CAUSE
                                          Case 5:18-cv-02113-EJD Document 111 Filed 06/05/20 Page 2 of 2




                                   1          On May 14, 2020, Defendants filed a motion for summary judgment. Dkt. No. 104. The

                                   2   motion is scheduled for hearing on June 25, 2020 at 9:00 a.m. Pursuant to Local Rule 7-3,

                                   3   Plaintiff’s opposition to the motion was due on May 28, 2020. To date, Plaintiff has not filed or

                                   4   served any opposition.

                                   5          Accordingly, the Court hereby issues a fourth order to show cause why this action should

                                   6   not be dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil
                                       Procedure. If Plaintiff does not, by June 17, 2020, file an opposition to the motion or otherwise
                                   7
                                       demonstrate good cause in writing why she has failed to timely prosecute this action, the Court
                                   8
                                       will dismiss the action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).
                                   9
                                               IT IS SO ORDERED.
                                  10
                                       Dated: June 5, 2020
                                  11
                                                                                       ______________________________________
                                  12
Northern District of California




                                                                                       EDWARD J. DAVILA
 United States District Court




                                                                                       United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
